ORDER

PER CURIAM.
Martez Dickson (“Defendant”) appeals his conviction of one count of murder in the first degree, Section 565.020 RSMo 1994, and one count of armed criminal action, Section 571.015 RSMo 1994. Defendant argues that the trial court erred in allowing the hearsay statements of Mar-vetta Dickson to be admitted under the theory that she was a co-conspirator to the shooting death of Mario Hamilton and erred in denying defense instruction X, the “mere presence instruction.”
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would have no precedential value. We have, however, provided the parties with a brief memorandum, for their use only, setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 80.25(b).